Stiles, J.
(dissenting).—I cannot but think that the court in its opinion has begged the whole question at issue. It cites all the cases which hold that a contract to pay 1 £ immediately upon demand” means reasonable notice and time to procure money after the notice, and then proceeds to bar the appellants of their rights under that rule upon two grounds—First, They knew the hops were coming; second, they signified that they accepted them. I said all I care to say upon the first point when this case was here before.
As to the second point: The letter of the contract is, that payment is to be made £ £ upon delivery and acceptance of the same by said parties of the second part.” Thus the acceptance by appellants was just as important to the completion of the transaction as delivery by the respondent; and there can be no question, and the majority do not deny, that Meeker & Co. could' have postponed their acceptance at will until October 20th. Under the contract they controlled the situation that far, and the owner of the hops could do nothing but wait if they had chosen to say that *729they would not accept until that day. blow is it not a refinement of technicality to hold that because they did not take advantage of their full rights under the express terms of the contract, and keep Johnson dancing attendance until the last day, they lost all rights of every kind because they did not produce their money “immediately upon demand?” I cannot look upon business transactions between men in any such light, and I do not think the law contemplates the bestowment of any such unfair advantage upon one party to a contract over another, and therefore I dissent.
Hoyt, J., concurs.